DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 3-5, 7-9 are previously presented.
Claims 2, 6 are currently amended.
Claims 10-13 are withdrawn.
Claims 14-15 are cancelled.
Claim 16 is new.

Response to Arguments

Applicant’s arguments, see Remarks, filed 7/18/2022, with respect to claim 1 have been fully considered and are persuasive.  The 102 rejection of claim 1 has been withdrawn. 

Election/Restrictions

Claims 1-9, 16 directed to an allowable product. 
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 10-13 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/6/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-9, 16 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the cited prior art or any prior art available discloses:
“the printing head comprising n distribution elements, where n≥2, a combination chamber, and a printer nozzle, wherein the combination chamber is configured downstream of the distribution elements and upstream of the printer nozzle, wherein each distribution element comprises a flow-through chamber with an inlet for a 3D printable material and a plurality of k outlets to the combination chamber, wherein k≥4, each distribution element being arranged to distribute the 3D printable material by the plurality of k outlets, wherein the outlets of the distribution elements are configured such that a plurality of outlets of a distribution element have outlets of another distribution element as nearest neighbors”.
Closest prior art Busbee (US 2021/0039306) nor any prior art available does not disclose a number of outlets and distribution elements that reads on the claimed configuration, nor would it have been obvious to one of ordinary skill in the art to arrange a nozzle with n and k elements as recited in independent claim 1 upstream and downstream from each other with flow-through chambers
Therefore, when considered as a whole, claim 1 is deemed allowable.

Regarding claim 10, the method of using the structures of independent claim 1 is also indicated as allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743